DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 09/22/2021 has been acknowledged and entered. Claim 23 has been cancelled and new claim 27 has been added. 

	Response to Arguments
Applicant’s arguments, see pages 8-12, filed 09/22/2021, with respect to claims 1, 8 and 21, have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Allowable Subject Matter
Claims 1-14, 21-22 and 24-27 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-14, 21-22 and 24-27 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “wherein the isolation film is separated from the gate structure, and a bottom surface of the isolation film is below a top surface of the cap layer, wherein the isolation film is in contact with 

In example:
(i) Basker et al. (U.S. Patent No. 9,508,818) teaches a fin field effect transistor device structure, comprising: a fin structure formed over a substrate; a gate structure formed across the fin structure; a cap layer formed over the gate structure; a contact structure formed over the gate structure penetrating through the cap layer; and an isolation film formed over sidewalls of the contact structure, wherein the isolation film is separated from the gate structure, and a bottom surface of the isolation film is below a top surface of the cap layer, but fails to specifically teach wherein the isolation film is in contact with both the cap layer and the contact structure. Furthermore, Basker fails to teach all the specifics of claims 8 and 21 as well, including the structural relationships of the isolation films, the gate structure, and/or the barrier layer as set forth involving the contact structure.
Xie et al. (U.S. Patent Pub. No. 2021/0082770) teaches a fin field effect transistor device structure, comprising: a fin structure formed over a substrate; a source/drain epitaxial structure formed over the fin structure; a gate structure formed across the fin structure; spacers formed over opposite sides of the gate structure; a first cap layer formed over the gate structure; a first contact structure formed over the gate structure through the first cap layer; and an isolation film formed over sidewalls of the first contact structure, wherein the first contact structure has an extending portion beneath a bottom surface of the isolation film, but fails to specifically teach wherein the extending portion is in direct contact with the bottom surface of the isolation film. Furthermore, Xie also fails to teach all the specifics of claims 1 and 21 as well, including the structural relationships of the isolation films, the gate gap layer, the gate structure, and/or the barrier layer as set forth involving the contact structure.
(iii) Hsu et al. (U.S. Patent Pub. No. 2019/0296124) teaches a fin field effect transistor device structure, comprising: a fin structure formed over a substrate; a gate structure formed across the fin structure; spacers formed over opposite sides of the gate structure; a cap layer formed over the gate structure; a contact structure formed over the gate structure and in contact with the gate structure; isolation films formed over the sidewalls of the contact structure; and a barrier layer formed over the sidewalls and a bottom surface of the contact structure, wherein a bottom surface of the isolation films is higher than a top surface of the gate structure, but fails to specifically teach wherein the barrier layer under the contact structure is thinner than the barrier layer under the isolation films. Furthermore, Hsu fails to teach all the specifics of claims 8 and 21 as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        September 28, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894